Citation Nr: 0303441	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities from 
July 15, 1997 to April 12, 1999.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
April 1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from February 1998 and April 1999 rating 
decisions of the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In an August 2000 decision, the Board denied an increased 
rating for post-traumatic stress disorder (PTSD); denied 
entitlement to a total disability rating based on individual 
unemployability; and remanded the issue of entitlement to 
service connection for a heart disorder secondary to PTSD.  
The veteran appealed the two issues that had been denied to 
the United States Court of Appeals for Veterans Claims.  

In February 2001, the parties filed a Joint Motion for 
Remand.  In a March 2001 Order, the Court granted the joint 
motion, vacated the Board's August 2000 decision, and 
remanded the issues of entitlement to an increased rating for 
PTSD and entitlement to a total disability rating based on 
individual unemployability, for further development 
consistent with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA).  

In a July 2002 decision, the Board denied the claim for an 
increased rating for PTSD; and remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability.  In particular, the Board noted that the 
issue was inextricably intertwined with the issue of 
entitlement to service connection for a heart disorder, 
secondary to PTSD.  Hence, RO development and adjudication of 
that issue needed to be accomplished before the issue of 
entitlement to a total disability rating based on individual 
unemployability could be addressed.  Furthermore, the record 
reflected that the veteran had been awarded a 100 percent 
schedular rating for his bilateral hearing loss effective 
April 12, 1999.  Therefore, the remaining rating period on 
appeal for which entitlement to a total disability rating 
based on individual unemployability was not moot was from the 
date of the veteran's claim, July 15, 1997 to April 12, 1999.  
The issue has been characterized accordingly on the initial 
page of this decision.  

In a September 2002 rating decision, the RO granted service 
connection for a heart disorder secondary to PTSD and 
assigned a 30 percent disability rating effective January 14, 
1997; and denied entitlement to a total disability rating 
based on individual unemployability.  The case has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  From July 15, 1997 to April 12, 1999, the veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment.  


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is warranted from July 
15, 1997 to April 12, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  
The rating decisions, statement of the case, supplemental 
statements of the case, Board decisions and remands, and VA 
letters to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, VA's development 
assistance, the law applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determination was made.  There 
is no indication that any of the correspondence was returned 
as undeliverable.  In view of the foregoing, and the 
favorable determination contained herein, the Board finds 
that the documents clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
records were associated with the file and the veteran was 
afforded a VA examination.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  Additionally, in light of the decision 
herein, there has been no prejudice to the veteran.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341. 

The veteran's service-connected disabilities for the relevant 
time period included PTSD, rated 10 percent disabling from 
January 14, 1997 to August 2, 1998, and 30 percent disabling 
from August 3, 1998; bilateral hearing loss with nerve 
deafness, rated 50 percent disabling; coronary artery 
disease, rated 30 percent disabling; and tinnitus, rated 10 
percent disabling.  His combined disability rating was 70 
percent from January 14, 1997 and 80 percent from August 3, 
1998.  As such, he satisfies the percentage rating standards 
for individual unemployability benefits.  

The question then becomes whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board finds 
that the evidence of record supports the veteran's claim that 
his service-connected disabilities prevented him from working 
during the rating period from July 15, 1997 to April 12, 
1999.  The veteran's initial application for unemployability 
benefits was received by the RO on July 15, 1997.  In his 
application, the veteran reported that he had been self-
employed as a farmer and that he stopped working in 1989.  He 
also reported that he had completed three years of high 
school and did not have any other education or training.  
Upon VA examination in December 1997, the examiner concluded 
that the veteran was unable to engage in manual labor due to 
his anginal syndrome.  However, he was capable of sedentary 
employment.  At the time of the initial denial for individual 
unemployability benefits, the veteran had not yet established 
service connection for a heart disorder.  However, as noted 
above, during the course of his appeal, service connection 
for coronary artery disease was granted effective January 14, 
1997.  The veteran was a farmer, which clearly involved 
manual labor.  He did not have any additional training, which 
would certainly have prevented him from obtaining the 
majority of positions which involved sedentary employment.  
Furthermore, in considering the veteran's remaining service-
connected disabilities, including his PTSD and his hearing 
loss, the Board finds that it may reasonably be concluded 
that he was unable to engage in substantially gainful 
employment prior to the award of the 100 percent schedular 
rating for bilateral hearing loss, effective April 12, 1999.  
Van Hoose, supra.  There is no indication in the record that 
the veteran filed an earlier, informal claim for 
unemployability benefits.  Furthermore, a review of the file 
did not reveal any evidence prior to the December 1997 VA 
examination which supported a finding that the veteran's 
service-connected disabilities prevented him from working.  
See generally, 38 C.F.R. § 3.400.  Hence, the Board concludes 
that a total rating based on individual unemployability, from 
July 15, 1997 (the date the veteran's application was 
received) to April 12, 1999 (the date he was granted a 
100 percent schedular rating for his bilateral hearing loss) 
is warranted.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted from July 
15, 1997 to April 12, 1999, subject to the regulations 
governing the payment of monetary awards.  



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

